DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 20, 2021 have been fully considered but they are not persuasive.
Each of applicants arguments individually regarding claims 1-57 comprise repetition of the following four arguments, which are addressed individually below.

First, applicant argues Fieldman is silent on how the first user’s haptic interactions can be used to capture slide navigation changes.
In response, Fieldman provides additional teaching regarding utilizing haptic interaction to specifically record cue points for slide navigation changes in paragraphs 0633-0645.

Second, applicant argues Fieldman is silent on the storage of interactions and video contents, stating instead that Fieldman discloses live streaming.
In response, the reference to live streaming in Fieldman is both an exemplary embodiment (requiring the use of “e.g.” when referring to it) and optional, as the primary embodiment of Fieldman specifically states the remote server independently stores the presenter feeds, whiteboard feeds, and interactivity cues as separate elements for compositing prior to streaming to a requesting user (see paragraphs 0526, 0597-0607, 0655, and 0711 for explicit recitation in Fieldman for the remote storage of said elements).


In response, the links are posted by said first user for active retrieval by second users (see Fieldman paragraph 0052).

Fourth, applicant argues that Fieldman is silent on providing a call to action interface allowing a second user to haptically select any desired time duration of the first media.
In response, in addition to disclosing the second users access the first media from haptically enabled mobile devices (e.g. smartphones and iPads, Fieldman paragraph 0722 and figures 42-50), said presentation specifically includes a call to action interface which allows a user to manually select any desired point in time of the presentation (fig. 16A progress bar 1602, with additional call to action options presented in fig. 44).

Lastly, applicant did not traverse the official notice taken that the use of URLs as shareable links and transcoding to multiple formats was notoriously well known in the art at the time of effective filing, and is taken as an admission of the facts herein, see MPEP 2144.02(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (2017/0039867, of record).
Regarding claims 1 and 2, Fieldman discloses a system for creating, sharing and viewing interactive content, the system comprising:
one or more first user devices associated with one or more first users (presenter, paragraph 0022);
one or more second user devices associated with one or more second users (end users, paragraph 0050);
an authoring module coupled with the one or more first user devices enabling creation of the interactive content (fig. 3);
an interactive content module is configured to store the interactive content settings and the interactive content as network-based resources, generate and publish a link for the stored interactive content as interactive content link to access them through a communication network (paragraph 0161);
a player module coupled with the one or more second user devices (to view content, paragraphs 0050-0052);
a communication module configured to establish communication and data transfer between the one or more first user devices, the one or more second user devices, the authoring module, the interactive content module, the player module through the communication network (to access content, paragraph 0050-0052);

wherein the player module configured to have an interactive content player which comprises a first media container, a second media container, an interactive timeline interface, an interface to display additional information and a call-to-action user interface (fig. 16A); and wherein the one or more second user devices are configured to access the interactive content link through the communication network to load, play and render interactive content within an interactive content player of the player module (paragraph 0161);
 wherein the one or more first user devices are configured to:
create the interactive content through the authoring module by adding one or more first media in the first media holder as sequence of a plurality of first media slides displaying one at a time as background (slides as background 3404, fig. 34);
add or record one or more second media through media recorder in a plurality of segments with relaying live in the second media holder as foreground picture-in-picture overlay on top of the first media holder in the background (presenter 3402, fig. 34);
allow the one or more first users, while recording the one or more second media by using the one or more first user devices, to navigate and change one of the plurality of first media slide on display from the plurality of first media slides within the first media container through haptic interaction and capture the plurality of first media slide changes through interactivity recorder in sync with timeline of the one or more second media recording and save as interactivity data and/or cue points (paragraphs 0630-0631);
record the one or more first user's haptic interaction through interactivity recorder to move and animate the screen pointers, draw and render screen markers over particular one 
process one or more first media, one or more second media with or without cue points, associated interactivity data and store them as interactive content within interactive content module as network-based resources (paragraph0050);
configure interactive content settings of created interactive content and store it as network-based resource within the interactive content module (paragraph 0050); and
receive the interactive content URL through communication network and transmit to one or more second user devices providing access to one or more second users (paragraph 0161).
Fieldman fails to disclose the link is a URL.
Examiner takes official notice that utilizing URLs as links to interactive content was notoriously well known in the art at the time of effective filing, allowing content to be accessed via the Internet.
It would have been obvious at the time to a person of ordinary skill in the art to modify the system of Fieldman to include using URLs as links.

Regarding claim 3, Fieldman discloses the system as claimed in claim 1, wherein the authoring module is configured with the one or more first user device's camera hardware, microphone, media library stored locally or in remote location associated with the one or more first user's account (fig. 51, see also paragraphs 0229-0231).



Regarding claim 5, Fieldman discloses the system as claimed in claim 1, wherein the first media holder is configured to load and render the one or more first media as a plurality of first media slides (background slides, see figs. 42-48).

Regarding claim 6, Fieldman discloses the system as claimed in claim 1, wherein the second media holder is configured to live relay, play and render the one or more second media (2nd media 4930, see fig. 49).

Regarding claim 7, Fieldman discloses the system as claimed in claim 1, wherein the configuration interface is configured to configure the interactive content settings for every interactive content (paragraph 0624).

Regarding claim 8, Fieldman discloses the system as claimed in claim 1, the wherein the interactivity recorder is configured to capture and store interactivity data and/or second media cue points as per one or more first user's haptic interaction to change one of the plurality of first media slides, screen pointer movements and screen marker animation while recording the one or more second media in sync with timeline (paragraph 0624).



Regarding claim 10, Fieldman discloses the system as claimed in claim 1, wherein the interactive content player is configured to:
load the interactive content accessed through the interactive content URL from the interactive content module (paragraph 0050); and
load associated interactive content settings to display information and enable the call -to-action user interface (fig. 16A).

Regarding claim 11, Fieldman discloses the system as claimed in claim 1, wherein the interactive content player is configured to:
load one or more first media in the first media container from the interactive content module (background slides 1660, fig. 16A); 
load one or more second media in the second media container from the interactive content module (presenter video 1664, fig. 16A); and
load the interactivity data and/or second media cue points from the interactive content module (user controls 1602, fig. 16A).

Regarding claim 12, Fieldman discloses the system as claimed in claim 1, wherein the second media container is configured to load and play the one or more second media, created by one or more first users by using one or more first user devices, as foreground picture-in-picture overlay on top of the first media container (presenter 1664, fig. 16A).



Regarding claim 14, Fieldman discloses the system as claimed in claim 1, wherein the first media container is further configured to shuffle and display or play the plurality of first media slides one after another as per the interactivity data and/or second media cue points in sync with one or more second media timeline while playing in the second media container (paragraph 0816).

Regarding claim 15, Fieldman discloses the system as claimed in claim 1, wherein haptic interaction with first media container changes one of the plurality of first media slides in display from sequence of the plurality of first media slides (paragraph 0816).

Regarding claim 16, Fieldman discloses the system as claimed in claim 1, wherein the interactive content player is further configured to animate screen pointers, draw and render screen markers over respective one of the plurality of first media slides in sync with second media timeline as per interactivity data and/or one or more second media cue points (presenter annotations 1672 and 1674, fig. 16A).



Regarding claim 18, Fieldman discloses the system as claimed in claim 1, wherein the interactive timelines interface further comprising a navigate user interface to change the one of the plurality of first media slides in display from sequence of the plurality of first media slides (paragraphs 0643-0645 and 0816).

Regarding claim 19, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices are configured to receive and access the interactive content URL to load, render and play interactive content within interactive content player (fig. 11).

Regarding claim 20, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices configured to allow second users to Interact with the interactive content through the interactive timeline of the interactive content player to choose and play different time duration of one or more second media along with displaying relevant first media as per interactivity data/second media cue points (using control 1602, fig. 16A).

Regarding claim 21, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices configured to allow second user to interact with the interactive timeline's interface navigate user interface to select one of the plurality of first media slides to display from sequence of the plurality of first media slides and play one or more second media from the specific time duration associated with selected one of the plurality of 

Regarding claim 22, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices configured to allow second user's haptic interaction with first media container to select one of the plurality of first media slides to display from sequence of the plurality of first media slides and play one or more second media from the specific time duration associated with selected one of the plurality of first media slides as per interactivity data and/or one or more second media cue points (user device is a touch screen mobile device, paragraph 0229).

Regarding claim 23, Fieldman discloses the system as claimed in claim 1, wherein one or more second user devices configured to allow second user's haptic interaction with one or more call-to-action user interface button to access and view the associated content or external web URL or open and access another application or enable telephone call or network-based communication or text chat or video and audio call with one or more first user or other customer service professional or third party individual (user device is a touch screen mobile device, paragraph 0229).

Regarding claim 24, Fieldman discloses the system as claimed in claim 1, wherein each of the one or more first user devices area computing device or a smart phone or a portable device (fig. 51).



Regarding claim 26, Fieldman discloses the system as claimed in claim 1, wherein first user is a registered or anonymous user of an online platform or e-commerce platform or social commerce platform or social selling platform or closed loop marketing platform or customer relationship management platform or online content generation platform or social network platform or professional network platform or social communication platform (paragraph 0051).

Regarding claim 27, Fieldman discloses the system as claimed in claim 1, wherein second user is a registered or anonymous user of an online platform or e-commerce platform or social commerce platform or social selling platform or closed loop marketing platform or customer relationship management platform or online content generation platform or social network member or professional network member associated with first user of any professional or any social network or social communication profile account (paragraph 0051).

Regarding claims 28 and 47, Fieldman discloses the system and method as claimed in claims 2 and 41, but fails to disclose wherein the process includes transcoding, encoding and processing the one or more first media and one or more second media into different multimedia formats and resolutions and combination.
Examiner takes official notice that transcoding content to multiple formats was notoriously well known in the art at the time, as accessing content under different 

It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Fieldman to include transcoding, encoding and processing the one or more first media and one or more second media into different multimedia formats and resolutions and combination, for the benefit of dynamically adjusting to different network conditions or receiver devices while maintaining a desired quality of service level.

Regarding claim 29, Fieldman discloses the system as claimed in claim 1, wherein one or more first media is images, photos, videos, audio, videos with audio, text, text animations, animated graphics, interactive animation, interactive poll questions (presentation content, paragraph 0571).
 
Regarding claim 30, Fieldman discloses the system as claimed in claim 1, wherein one or more second media is video, video with audio, audio only (presenter video feed, paragraph 0572).

Regarding claim 31, Fieldman discloses the system as claimed in claim 1, wherein the first media holder is an interactive user interface to load one or more first media as the plurality of first media slides and render or display one or more plurality of first media slides in the one or more first user devices (paragraph 0571).



Regarding claim 33, Fieldman discloses the system as claimed in claim 1, wherein the second media holder is an interactive user interface to live relay video from one or more first user devices camera or live relay of video being recorded by media recorder as one or more second media (paragraph 0561).

Regarding claim 34, Fieldman discloses the system as claimed in claim 1, wherein the second media holder is further configured to play and preview recorded one or more second media (paragraph 0561).
 
Regarding claim 35, Fieldman discloses the system as claimed in claim 1, wherein the first media container is an interactive user interface to load one or more first media as the plurality of first media slides associated with the interactive content and render or display one or more of the plurality of first media slides in one or more second user devices (paragraph 0571).

Regarding claim 36, Fieldman discloses the system as claimed in claim 1, wherein the second media container is an interactive user interface to play and render one or more second media associated with the interactive content (paragraph 0572).



Regarding claim 38, Fieldman discloses the system as claimed in the claim 1, wherein the haptic interaction are touch screen gestures or interactions with input devices or haptic contact with touch controller to identify haptic contact engagement or click or screen pointer events or touch screen gestures like swipe right, swipe left, tap, double tap between first user or second user with first user device or second user device respectively (paragraph 0782).

Regarding claim 39, Fieldman discloses the system as claimed in claim 1, wherein the authoring module further comprises one or multiple text box user interface with input and/or output display for first user to utilize as a speaker notes while recording second media by entering & reading the text or reading the provided text relevant to first media within text box user interface (paragraphs 0569 and 0576).

Regarding claim 40, Fieldman discloses the system as claimed in claim 1, wherein configuring interactive content settings includes configuring call-to-action button to enable second user to access external web URL or share content or open and access another application or enable telephone call or network-based communication or text chat or video and audio call with one or more first user or other customer service professional or third party individual (figs. 6-11).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-46 and 48-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fieldman.
Regarding claim 41, Fieldman discloses a method for creating, sharing and viewing Interactive content, the method comprising the steps of:
providing one or more first media in the background by one or more first users by using one or more first user devices (presentation content 1660, fig. 16A);
providing one or more second media as foreground picture-in-picture overlay and/or as segmented display by one or more first users by using one or more first user devices (presenter video 1664, fig. 16A); 
capturing plurality of first media slides navigation changes and/or screen pointer movements and/or screen marker animation in sync with timeline of the one or more second media as interactivity data and/or cue points as per the first user's haptic interaction while recording one or more second media in plurality of segments or playing one or more second media through the authoring module (paragraph 0631);
storing one or more first media, one or more second media, with or without cue points, and/or interactivity data as interactive content as network-based resource (paragraph 0050);
sharing interactive content with one or more second users to access on their one or more second user devices (paragraph 0050);

rendering and playing one or more second media and dynamically changing, displaying relevant first media from plurality of first media as per cue points and/or interactivity data in sync with second media timeline (fig. 16A).

Regarding claim 42, Fieldman discloses the method as claimed in claim 41, wherein the step of providing further comprises the step of capturing one or more first media with/without camera and microphone of the one or more first user devices as a plurality of first media in the background by one or more first users by using one or more first user devices (paragraphs 0782-0791).

Regarding claim 43, Fieldman discloses the method as claimed in claim 41, wherein the step of providing further comprises the step of adding one or more first media from local or remote media library as a plurality of first media in the background by one or more first users by using one or more first user devices (paragraphs 0782-0791).

Regarding claim 44, Fieldman discloses the method as claimed in claim 41, wherein the step of providing further comprises the step of recording one or more second media in one or multiple segments with/without camera and microphone of the one or more first user devices and relaying live as foreground picture-in-picture overlay (presenter video 1664, fig. 16A).



Regarding claim 46, Fieldman discloses the method as claimed in claim 41, wherein the step of capturing further comprises the step of capturing the plurality of first media navigation changes and/or screen pointer movements and/or screen marker animation as an interactivity data and/or cue points as per the one or more first user's haptic interaction with the plurality of first media while recording one or more second media or playing one or more second media (paragraph 0631).

Regarding claim 48, Fieldman discloses the method as claimed in claim 41, wherein the step of storing further comprising the steps of: 
configuring plurality of interactive content settings by one or more first users by using one or more first user devices (paragraphs 0614-0623); and
storing as network-based resource along with associated interactive content (paragraph 0161).

Regarding claim 49, Fieldman discloses the method as claimed in claim 41, wherein the step of storing further comprising the steps of:
generating the interactive content access URL; and receiving the interactive content access URL by one or more first users on their one or more first user devices (paragraph 0161).

Regarding claim 50, Fieldman discloses the method as claimed in claim 41, wherein the step of sharing further comprises the step of posting the Interactive content and/or interactive content URL on any online platform and/or sharing over network-based communication platform or apps (paragraph 0051).

Regarding claim 51, Fieldman discloses the method as claimed in claim 41, wherein the step of loading further comprises the step of accessing the Interactive content and/or interactive content URL by one or more second users on their one or more second user devices to load interactive content in the one or more second user devices (paragraph 0050).

Regarding claim 52, Fieldman discloses the method as claimed in claim 41, wherein the step of loading further comprises the step of loading associated interactive content settings (fig 16A).
 
Regarding claim 53, Fieldman discloses the method as claimed in claim 41, wherein the step of loading further comprises the step of loading associated first media and second media (fig. 16A).

Regarding claim 54, Fieldman discloses the method as claimed in claim 41 wherein the step of loading further comprises the step of loading associated interactivity data and/or cue points (fig. 16A).



displaying a call-to-action user interface of the associated interactive content on one or more second user devices; and accessing the call-to-action user interface through the second user's haptic interaction to trigger the associated configured action to access external web URL or open and access another application or to view an online payment page or online order placement page or e-commerce product listing page or enable telephone call or network-based communication or text chat or video and audio call with one or more first user or other customer service professional or third party individual (wall interaction, fig. 6).

Regarding claim 56, Fieldman discloses the method as claimed in claim 41, wherein the step of rendering and playing further comprising the steps of:
interacting and selecting one of the plurality of first media from the plurality of first media through the second user's haptic interaction (user device is a touch screen mobile device, paragraph 0229); and
playing the one or more second media from a particular time duration associated with the selected first media as per interactivity data and/or cue points (from time point selected using control 1602, fig. 16A).

Regarding claim 57, Fieldman discloses the method as claimed in claim 41, wherein the step of rendering and playing further comprising the steps of:
interacting through second user haptic interaction with call-to-action user interface of an interactive content (user device is a touch screen mobile device, paragraph 0229); and

accessing and viewing the associated content or external web URL or enable telephone or network-based communication with first user or other customer service professional (paragraph 0050).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421